       Case 1:20-cv-00053-SPW-TJC Document 3 Filed 04/27/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


  LISA SIDES et al.,                        CV 20-53-BLG-SPW-TJC

                          Plaintiffs,
                                            ORDER
            vs.

  GLOBAL TRAVEL ALLIANCE,
  INC.,

                          Defendant.


      Plaintiff’s filed this action on April 24, 2020, alleging various causes of

action relating to contracts for educational-based travel with Defendant. (Doc. 1.)

The Court notes that among the named Plaintiffs are several school-aged minors.

Pursuant to Fed. R. Civ. P. 5.2(a)(3) and 5.2(d), and in conformance with the Guide

for Filing in the District of Montana § 6(d)(i), the Complaint shall be sealed and a

redacted complaint shall be re-filed naming any minors by initials only.

      Accordingly,

      IT IS HEREBY ORDERED that the Complaint (Doc. 1) be SEALED and

///

///
      Case 1:20-cv-00053-SPW-TJC Document 3 Filed 04/27/20 Page 2 of 2



Plaintiffs shall re-file a redacted complaint in conformance with the above rules and

guidance.

      DATED this 27th day of April, 2020.

                                       __________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
